Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
REVZIP, LLC AND POWER HOUSE SUBS Case No. 3:19-cv-191
CORPORATE, LLC,

Plaintiffs, JUDGE KIM R. GIBSON

Vv.

MICHAEL MCDONNELL d/b/a
SUBPREME FUNDRAISNG AND
CATERING, CHRISTOPHER
MCDONNELL, JACOB BEARER, DANA
BEARER, SUPREME FUNDRAISING
AND CATERING, LLC, POWER HOUSE
ENTERPRISES, LLC, POWER HOUSE IL,
LLC, AND POWER HOUSE CATERING,
LLC,

Nee eee eee eee eee eee

Defendants.

MEMORANDUM OPINION

I. Introduction

Revzip, LLC, and Power House Subs Corporate, LLC (“PHCorp”) (collectively, “Revzip”),
owners of the sandwich shop Power House Subs, brought this trade secret action against
Defendants Michael McDonnell (“Mike”),1 Christopher McDonnell (“Chris”), Jacob Bearer
(“Jake”), Dana Bearer (“Dana”), Supreme Fundraising and Catering, LLC (“Supreme”), Power
House Enterprises, LLC (“PHE”), Power House II, LLC (“PH2”), and Power House Catering, LLC
(“PHC”) (collectively, the “McDonnells”). Revzip alleges that the McDonnells have violated

noncompete agreements, appropriated trade secrets, and tortiously interfered with contractual

 

1 As multiple defendants in this action share the same last name, the Court will refer to them by their given

names.
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 2 of 32

relations. The McDonnells moved to dismiss Revzip’s Amended Complaint, arguing that Revzip
had not stated a federal claim and this Court has no jurisdiction, that the Court should abstain
from addressing the state law issues in this case, and that Revzip had failed to state a claim against
Dana. The Motion (ECF No. 44) is fully briefed (ECF Nos. 45, 55, 56) and ripe for disposition.

For the following reasons, the Court DENIES the McDonnells’ Motion to Dismiss and
holds that Revzip has stated a federal trade secrets claim, this Court has jurisdiction over the
remaining state law claims, it is improper for this Court to abstain from resolving those claims,
and Revzip has stated a claim against Dana.
II. Jurisdiction and Venue

This Court has jurisdiction over the action because Revzip’s trade secrets claim arises
under federal law, the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., and the
remaining state law claims in the action form part of the same case or controversy. 28 U.S.C. §§
1331, 1367; 18 U.S.C. § 1836(c). Venue is proper in this district because Power House Subs is
located in the Western District of Pennsylvania and a substantial portion of the events giving rise
to the action occurred in the Western District of Pennsylvania. 28 U.S.C. § 1391.
Ii]. Factual Background?

This case arises from a dispute over various items of intellectual property and alleged
breaches of contract stemming from the sale of a sandwich chain doing business under the name

Power House Subs.

 

2 The Court draws the following facts from the Amended Complaint and accepts them as true for the
purposes of deciding the McDonnells’ Motion to Dismiss. (ECF No. 37.)

-2-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 3 of 32

A. Power House Subs and the Parties

Power House Subs is a chain of two stores that make submarine-style sandwiches, or
“subs,” located in the Altoona, Pennsylvania area; one is in Altoona proper, the other is in
Duncansville. (ECF No. 37 J 18.) Power House Subs also operates a catering and fundraising
business in Pennsylvania and Maryland by selling bulk orders of sandwiches, salads, and other
similar products. (Id. {1 25, 40.) Power House Subs has two signature dressings that it uses on
its subs and salads: a House Dressing and a Dark Dressing (the “Secret Sauces” or “Recipes”);
Power House Subs has used the Secret Sauces for several years and customers consider them
distinguishing aspects of Power House Subs’ products. (Id. [J 19-22.) As part of its fundraising
business, Power House Subs has developed a list of customer information (“Customer
Information”) to aid in soliciting fundraising business and has also developed certain sandwich
preparation techniques (“Secret Methods”) that provide it with a competitive advantage in filling
bulk fundraising orders. (Id. J 22-29.)

Prior to November 12, 2018, Mike was the sole owner of Power House Subs and its
corporate parents, PHE and PHC. (Id. {1 17-18.) Chris and Jake—Mike’s brother and nephew,
respectively —both worked at Power House Subs. (Id. I 59, 120, 121.) Dana is Mike and Chris’
sister and Jake’s mother. (Id. [J 116.)

Revzip is currently the majority owner of PHCorp, the company that operates Power
House Subs; Revzip purchased its interest in Power House Subs through a series of acquisitions,

detailed below, see infra Section IIIB. (Id. [I 42-56, 74-81.)
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 4 of 32

B. Revzip Acquires Power House Subs

On November 12, 2018, Mike sold Power House Subs to PHCorp via an Asset Purchase
Agreement. (Id. { 42; see ECF No. 37-1.) In addition to the Asset Purchase Agreement, on
November 8, 2018, Mike executed an Operating Agreement with PHCorp, Elevation Holdings,
LLC (“Elevation”), and Ryan DelBaggio. (ECF No. 37 { 45.) DelBaggio, along with Brice Mertiff,
are Revzip’s members. (Id. { 67.) Through these agreements, Elevation acquired a sixty-five
percent interest in PHCorp; with Mike and DelBaggio each holding fifteen percent, and a third
member, John Cook,3 holding the remaining five percent. (Id. {J 46-48.)

The Operating Agreement, which Mike signed, included a two-year noncompetition
provision. (Id. J 49.) Mike also agreed not to disclose any confidential information acquired from
PHCorp under the terms of the Operating Agreement. (Id. { 50.) Mike also sold all of Power
House Subs’ intangible assets, including the business’s name, lists of customers and suppliers,
telephone numbers, good will, and intellectual property (“IP”)—including trade secrets. (Id. 1
51.) The Asset Purchase Agreement contained a second noncompete provision, where Mike
agreed not to compete within a 25-mile radius of Power House Subs for a two year period. (Id. I
53.) This agreement specifically included covenants to refrain from the following: (1) direct
competition; (2) diversion of business; and (3) solicitation of employees or contractors to leave
Power House Subs or work for a competitor. (Id.) PHCorp began operating Power House Subs

on December 1, 2018, after Mike signed the Operating Agreement and the Asset Purchase

 

3 The Amended Complaint refers to both a John Cook and a Wes Cook owning interests in Power House
Subs. (See ECF No. 37 {1 48, 96, 132.) Whether these are the same individual is unclear.

-4-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 5 of 32

Agreement. (Id. 1 55.) Mike continued working at Power House Subs as an at-will employee
with an annual salary. (Id. {| 66.)

Following the acquisition, an affiliate of Elevation, EMG Brands, LLC (“EMG”), became
the employer of Power House Subs’ employees. (Id. 1 56.) When Mike sold Power House Subs
to PHCorp, all employees of Power House Subs signed confidentiality agreements. (Id. { 149.)
As a condition of employment, EMG required each employee at Power House Subs after the
acquisition to abide by its Employee Handbook (the “Handbook”), which also included a
confidentiality provision. (Id. {J 57-58.) That confidentiality provision stated that, in the course
of their employment, employees might access, among other things, “information that [Power
House Subs] considers proprietary and confidential.” (Id. 1.58.) Employees were required to use
the information “only for the business” of Power House Subs and could disclose it only upon
authorization. (Id.) As employees of EMG while continuing to work for Power House Subs, Chris
and Jake were both obligated to adhere to the Handbook’s provisions and Chris and Jake also
signed separate confidentiality agreements. (Id. 1] 61-64; see ECF No. 37-3.)

On May 31, 2019, Elevation sold its sixty-five percent interest in PHCorp to Revzip. (ECF
No. 37 { 74.) In the transaction, PHCorp assigned all of the IP associated with Power House Subs
to Elevation and Elevation entered into a License Agreement with PHCorp which permitted
PHCorp to operate Power House Subs and use the name “Power House Subs” in a manner
consistent with the Licensing Agreement. (Id. | 75.) When Elevation sold its interest to Revzip,
Mike entered into a third agreement, a License Noncompete Agreement, where he agreed that he
did not own any of Elevation or PHCorp’s confidential information, including trade secrets such

as recipes and operations, as well as customer lists. (Id. 77.) In the License Noncompete

-5-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 6 of 32

Agreement, Mike again agreed that he would not disclose any confidential information or
compete for a term of two years following the termination of the License Noncompete Agreement
or his termination of employment with, or ownership interest in, PHCorp. (Id. TJ. 78-79.) Mike
specifically agreed to refrain from using Revzip’s “systems or concepts” in any business, from
soliciting or requesting any of Revzip’s business partners to alter their relationship with Revzip,
and from attempting to hire Revzip’s employees. (Id. {J 80-81.)

On October 23, 2019, Elevation assigned all IP, including the License Agreement, License
Noncompete Agreement, and all related agreements, to Revzip in an Assignment of Rights and
Noncompetition Protections (“License Assignment”). (Id. 133.)

C. The Secret Sauces, Customer Information, and Secret Methods

Power House Subs has used the Secret Sauces for years and they are a distinctive feature
of its products. (Id. {{f 21-22.) The recipes for the Secret Sauces are known only to Revzip and
various current and former employees who make or have made the Secret Sauces while working
at Power House Subs. (Id. { 23.) Although the employees who knew or know the recipes for the
Secret Sauces are subject to confidentiality obligations, for some period of time after Revzip
acquired Power House Subs, an employee posted at least one of the Recipes in the sub preparation
room, making it visible to those in the preparation room; when Revzip became aware of the
posting, it removed the posting. (Id. [{ 23, 136-37.) All employees who worked at Power House
Subs during the period that one of the Recipes was posted were and remain subject to
confidentiality agreements and the Handbook’s confidentiality requirements. (Id. 1139.) Revzip

believes that Mike currently has at least one copy of the Recipes. (Id. {[ 126.)
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 7 of 32

The Customer Information lists customers, clients, contacts, and other similar business
relations and includes information not generally known to the public about those contacts,
including personal telephone numbers, email addresses, preferences, and other information. (Id.
1 68.) The Customer Information was gathered over “years of effort.” (Id. { 146.) Only upper
level employees and managers who work at Power House Subs have access, on a need-to-know
basis, to the Customer Information, which is stored on a password protected server. (Id. {J 145,
147.)

Following PHCorp’s acquisition of Power House Subs, PHCorp began an effort to make
Power House Subs more efficient and reduce various operating and accounting deficiencies. (Id.
{ 69.) Included in this effort was an improvement on Power House Subs’ prior processes, the
Secret Methods.? (Id. { 70.) The Secret Methods, including setup and sandwich preparation
methods and processes, are taught to employees only on a need-to-know basis and are subject to
confidentiality agreements. (Id. {J 141-42.) The Secret Methods cannot be ascertained without
having access to the preparation facility or knowing the specific processes; if competitors had
access to the Secret Methods, those competitors could produce subs more efficiently. (Id. [J 143-
44.)

At least some Customer Information, as well as potentially other trade secrets, resides on
a chromebook owned by Power House Subs, which Mike possessed without permission and may

have copied from. (Id. {[ 103-108.)

 

4 Revzip does not detail the substance of these improvements or processes.

-7-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 8 of 32

D. Jake, Mike, and Chris Quit Power House Subs

On March 12, 2019, Jake quit Power House Subs. (Id. { 73.) In either June or July of 2019,
Mike requested that PHCorp come up with a pay agreement for him, to which PHCorp provided
several proposals in response. (Id. [J 84-85.) On July 31, 2019, Mike met with Mertiff, a manager
at Power House Subs and member of Revzip, regarding his compensation. (Id. 186.) Mertiff was
unwilling to make guarantees about Mike’s compensation and Mike refused PHCorp’s proposals,
stated that he was “done,” and left the meeting. (Id. I 87-88.) Mike later told DelBaggio that he
would be competing and that a noncompete agreement “wouldn’t stop me from starting [to sell
subs] again.” (Id. J 98.) Mike told staff at Power House Subs that he planned to cease his
association with PHCorp and open a competing business. (Id. 1.90.) Less than two months later,
Chris terminated his employment at Power House Subs on September 15, 2019. (Id. J 120.)

E. Mike Solicits Power House Subs’ Employees and Vendors, Dana Posts About Jake’s
New Business, and Mike, Chris, and Jake Begin Competing

When Mike quit Power House Subs, he told employees that he would need 30 days to
begin operations of his new store. (Id. 191.) At some point following his departure from Power
House Subs, Mike spoke to Brad Becher, another employee there, about his planned competition
and asked Becher to join him. (Id.) Since leaving Power House Subs, Mike and Chris have
contacted several other Power House Subs employees and vendors in an effort to convince them
to either join their competing business or leave Power House Subs. (Id. {J 92-97, 99-103, 159-
68.)

On August 12, 2019, after leaving Power House Subs, Mike registered the fictitious name
Subpreme Fundraising and Catering with the Pennsylvania Department of State’s Corporations

Division; Mike registered himself as the owner of the name. (Id. [] 110-11.) Revzip sent Mike a
-8-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 9 of 32

letter on August 15, 2019, stating that he was in breach of the various noncompete agreements he
had signed. (Id. 7 112.) Shortly after, on August 27, 2019, the business entity Supreme
Fundraising and Catering, LLC, was created, with Jake listed as its resident agent. (Id. 1 112-
13.)

On September 4, 2019, Dana made a Facebook post stating that Mike had left Power House
Subs and that Jake was opening his own fundraising and catering business in the near future. (Id.
1 116.) In response to a question asking whether the Secret Sauces would be available from Jake’s
business, Dana replied “Maybe!!! You'll have to do a fundraiser to find out! ... And I’m sure I've
given you the recipe over the years!” (Id. 1 118.) That same day, Mike and Jake applied for a
business loan} (Id. { 117.)

When Chris left Power House Subs on September 15, 2019, he informed PHCorp’s
Director of Fundraising, Robert Emigh, that he and Jake would be opening a new fundraising
and catering business and expressed his desire for Emigh to jump ship to the new venture. (Id.
{{ 121-22.) After Chris quit, he and Mike continued to contact employees at Power House Subs,
reiterating their intentions to compete with Power House Subs. (Id. {1 123-25.)

On October 21, 2019, Chris met with one of PHCorp’s vendors, Pacifico, in an effort to
obtain its services for Supreme; Chris later called Pacifico and stated that PHCorp was lying to
Pacifico, was late on deliveries, and would not be doing the same volume of business in the future.
(Id. [J 128.) Chris then told Pacifico that Supreme would look elsewhere for its supply. (Id. I

129.) The following day, October 22, 2019, Mike spoke to the landlord of Power House Subs’

 

5 Revzip does not allege the purpose of the business loan.

-9-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 10 of 32

Altoona location and told the landlord that PHCorp intended to breach its lease and requested
that the landlord evict PHCorp. (Id. JJ 130-31.)

At some point following Mike’s departure from Power House Subs— when, exactly, is not
clear —Mike began competing by meeting with representatives of a restaurant located near Power
House Subs, Georgie’s Self-Serve Food, Inc. (“Georgie’s”), and began selling subs through, and
working at, Georgie’s. (Id. [1 168-71.) On October 31, 2019, Supreme announced that it would
begin accepting orders for fundraising, catering, and boxed lunches; Supreme directed customers
to contact Chris with orders and questions. (Id. { 172-73.) Supreme is currently in operation. (Id.
{ 174; see ECF No. 32 (dissolving temporary restraining order and denying motion for
preliminary injunction).)

FE. Mike Files a Declaratory Judgment Action in the Court of Common Pleas of Blair
County*

Prior to the filing of this case, Mike filed a declaratory judgment action in the Court of
Common Pleas of Blair County (the “Blair County Lawsuit”). (ECF No. 45 at 17.) In the Blair
County Lawsuit, currently pending at docket number 2019-GN-2993, Mike sought a declaration
that the Asset Purchase Agreement was void and unenforceable. (ECF No. 56 at 15.) In the Blair
County Lawsuit, Mike does not seek to invalidate either the Operating Agreement or the License

Noncompete Agreement. (Id.)

 

6 The Court draws the facts contained in this section from the parties’ briefs on the instant motion because
they pertain to the McDonnells argument that this Court should abstain from resolving the state law claims.
Revzip directly addresses the McDonnells arguments and does not argue that consideration of these facts
is inappropriate.

-10-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 11 of 32

IV. ‘Procedural Background

Revzip filed the Complaint on November 6, 2019, and moved for a preliminary injunction
and temporary restraining order the following day. (ECF Nos. 1, 3, 4, 5.) After a hearing on
November 12, 2019, the Court granted a temporary restraining order. (ECF Nos. 12, 13.) On
November 26 and November 27, 2019, the Court held a hearing on Revzip’s motion for a
preliminary injunction and issued an order on December 9, 2019, dissolving the temporary
restraining order and denying Revzip’s request for a preliminary injunction. (ECF Nos. 22, 32.)

On December 6, 2019, the McDonnells moved to dismiss Revzip’s Complaint. (ECF No.
30.) On January 10, 2020, Revzip filed an Amended Complaint. (ECF No. 37.) The Court denied
as moot the McDonnells’ initial Motion to Dismiss on January 13, 2020, and the McDonnells
moved to dismiss a second time on February 3, 2020. (ECF Nos. 40, 44, 45.) Revzip filed its
opposition on February 24, 2020. (ECF Nos. 55, 56.) On March 12, 2020, Revzip dismissed its
claims against Georgie’s by stipulation.” (ECF Nos. 64, 65.)

The Amended Complaint contains thirteen counts: (1) breach of contract related to the
Operating Agreement (ECF No. 37 {{| 180-87); (2) breach of contract related to the Asset Purchase
Agreement (Id. {J 188-94); (3) breach of contract related to the License Noncompete Agreement
(Id. [I 195-98); (4) tortious interference with existing contractual relations (Id. [{] 199-205); (5)
violation of the DTSA (Id. 1] 206~18); (6) violation of the Pennsylvania Uniform Trade Secrets
Act (“PUTSA”) (Id. 1] 219-26); (7) misappropriation of confidential information (Id. {{ 227-31);

(8) conversion (Id. [I] 232-36); (9) tortious interference with business relationships with Revzip’s

 

7 Georgie’s is no longer a party to this action.

-11-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 12 of 32

employees (Id. [1 237-47); (10) tortious interference with business relationships with Revzip’s
suppliers and landlord (Id. {1 248-53); (11) business defamation (Id. [1 254-60); (12) breach of
fiduciary duty (Id. [1 261-70); and (13) civil conspiracy (Id. 1] 271-74).
V. Legal Standard

The Court may dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6) where
the complaint fails “to state a claim upon which relief can be granted.” Connelly v. Lane Const.
Corp., 809 F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id. The
Rules demand only “a short and plain statement of the claim showing that the pleader is entitled
to relief” to give the defendant fair notice of what the claims are and the grounds upon which
they rest. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)).

Under the pleading regime established by Twombly and Iqbal, a court reviewing the
sufficiency of a complaint must take three steps.® See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).
First, the court must “tak[e] note of the elements [the] plaintiff must plead to state a claim.” Id.
Second, the court should identify allegations that, “because they are no more than conclusions,
are not entitled to the assumption of truth.” Id, at 679; see also Burtch v, Milberg Factors, Inc., 662
F.3d 212, 224 (3d Cir. 2011) (“Mere restatements of the elements of a claim are not entitled to the
assumption of truth.”) (citation omitted). Finally, “[w]hen there are well-pleaded factual
allegations, [the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “A claim has facial plausibility when

 

8 Although Iqbal described the process as a “two-pronged approach,” Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that approach,
see id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See Connelly,
809 F.3d at 787; Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 n4 (3d Cir, 2011) (citing Santiago v.
Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)).

-12-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 13 of 32

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.; see also Connelly, 809 F.3d at 786. Ultimately,
the plausibility determination is “a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

VI. Discussion

The McDonnells advance three principal arguments in their Motion to Dismiss: (1) Revzip
has failed to state a plausible claim that the Secret Sauces, Customer Information, and Secret
Methods are trade secrets and, as jurisdiction in this Court is premised on a federal trade secrets
claim, this Court lacks jurisdiction over both the trade secrets claim and the related state law
claims; (2) if the Court were to hold that Revzip had stated a federal claim and the Court had
jurisdiction, the Court should abstain from adjudicating the state law claims because there are
parallel state proceedings addressing the same issues; and (3) Revzip has failed to state any claim
against Dana.

The Court will address each argument, beginning with the DTSA claims, then with
whether Revzip has stated a claim against Dana, before finally considering whether abstention is
appropriate.

A. Revzip Has Stated a DISA Claim

The DTSA provides the owner of a trade secret with a civil remedy for misappropriation
of that trade secret. 18 U.S.C. § 1836(b)(1). Under the DTSA, a “trade secret” is a form or type of
business or technical information that the owner has taken “reasonable measures” to keep secret.

18 U.S.C. § 1839(3). The information must have “independent economic value” by virtue of its

-13-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 14 of 32

status as unknown or unascertainable information. Id. Misappropriation of a trade secret is the
acquisition, disclosure, or unauthorized use of that information by improper means. § 1839(5).

To withstand a motion to dismiss a DTSA claim, a plaintiff must plead that: (1) they own
information; (2) they have taken reasonable steps to keep it secret; (3) it cannot be readily
ascertained by proper means; and (4) those who cannot access the information would gain value
from knowledge of it or its use. Jazz Pharms., Inc. v. Synchrony Grp., LLC, 343 F. Supp. 3d 434 (E.D.
Pa. 2018). The McDonnells have not disputed that Revzip owns the alleged information, or that
those who cannot access the information would gain value from having it; accordingly, the Court
need only address whether Revzip’s Amended Complaint alleges a plausible claim that it took
reasonable steps to keep the information secret and that the information cannot be readily
ascertained by proper means.

If Revzip properly pleads that it possesses a trade secret under the DTSA, the Court must
then proceed to determine whether it has stated a claim of misappropriation.

1. The Parties’ Arguments

The McDonnells contend that this Court must dismiss the case because it lacks subject-
matter jurisdiction due to Revzip’s failure to plead that it actually possesses a trade secret. (ECF
No. 45 at 10.) The initial Complaint failed to plead that Revzip took reasonable measures to
protect the Recipes, Customer Information, and Secret Methods, and after extensive testimony,
documentation, and briefing on the issue, this Court held that Revzip had failed to establish a
trade secret. (Id.) Because Revzip has not established a trade secret, this Court must dismiss the
case because the only basis for jurisdiction is the DISA. (Id.) Revzip’s modifications to its claims,

as embodied in the Amended Complaint are merely “tweaks” intended to avoid dismissal. (Id.

-14-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 15 of 32

at 11.) Revzip added references to the Handbook, which was never mentioned at the preliminary
injunction hearing, and alleged that employees signed confidentiality agreements, an allegation
explicitly contradicted by testimony at the hearing. (Id.)

The McDonnells concede that the Court must accept as true all well-pleaded factual
allegations contained in the Amended Complaint, but argue that in this circumstance, with the
Court already having taken extensive testimony on the issues—and found facts based on that
testimony—the Court may consider those factual findings preclusive and bar Revzip from
relitigating them. (Id. at 11-12.) This case is the rare exception embodied in McTernan v. City of
York, 577 F.3d 521 (3d Cir. 2009), where the Court can afford preclusive effect to prior findings of
fact, based upon testimony taken at the preliminary injunction hearing. (Id. at 12.) In deciding
Revzip’s preliminary injunction motion, the Court necessarily determined that Revzip lacked a
probability of success on the merits, and the facts the Court found make it impossible for Revzip
to establish trade secret status for the Recipes, Customer Information, or Secret Methods. (Id. at
12-13.) Further, extensive testimony presented at the preliminary injunction hearing explicitly
contradicts Revzip’s assertions in the Amended Complaint, and the Court should not accept
clearly false allegations made in an attempt to continue the case. (Id. at 13-14.) The Court's prior
factual findings rest on sufficiently solid ground to be afforded preclusive power over Revzip’s
new allegations and, as Revzip cannot establish a basis for jurisdiction, this Court must dismiss
the DTSA claim. (Id. at 15-16.)

Finally, the McDonnells contend that, with the Court dismissing the DTSA claim, the
Court must also dismiss the remaining claims in the Amended Complaint. (Id. at 16.) Revzip’s

claims, apart from the DTSA count, all arise under state law and involve only Pennsylvania

-15-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 16 of 32

citizens, so this Court lacks subject-matter jurisdiction through diversity of citizenship. (Id.) The
only source of jurisdiction for the Court over the state law claims is through supplemental
jurisdiction by way of the DTSA claim. (Id.) With no remaining federal claims, and the case not
yet at trial, the Court must dismiss the state law claims, as the Court has no jurisdiction. (Id. at
16-17.)

Revzip responds that the McDonnells are, in reality, asking this Court to grant summary
judgment without an opportunity for it to conduct discovery first. (ECF No. 56 at 7.) Federal
Rule of Civil Procedure 12(d) requires that the Court convert any Rule 12(b)(6) Motion into a
motion for summary judgment under Federal Rule of Civil Procedure 56 and permit reasonable
discovery, but the McDonnells seek to circumvent this requirement. (Id.) Although McTernan is
an exception to this rule, it is inapplicable here because the McTernan court reached its holding
based on documents appended to the complaint, rather than in reliance on the testimony adduced
at a preliminary injunction hearing. (Id. at 7-8.) Further, in McTernan, the court held that there
was no probability of success, unlike this Court, which held, in denying Revzip’s request for a
preliminary injunction, that there was no likelihood of success on the merits—not no possibility.
(Id. at 9.) This case, therefore, is not a “rare” McTernan exception, the facts the Court found after
the preliminary injunction hearing are not preclusive, and the Court should only consider the
facts alleged in the Amended Complaint. (Id. at 9-13.)

Revzip further asserts that there is no heightened pleading standard that it must meet to
state a claim under the DTSA. (Id. at 13.) To survive a motion to dismiss, a DTSA claim need
only identify the alleged trade secret generally; it need not plead the trade secret with

particularity. (Id.) Whether a plaintiff has taken appropriate measures to protect the secret is a

-16-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 17 of 32

factual question better resolved on a more developed record, rather than on a motion to dismiss.
(Id. at 13-14.)

2. Revzip Has Stated a Claim that the Secret Sauces, Customer Information, and Secret
Methods are Trade Secrets

The McDonnells’ argument proceeds in three parts: (1) this Court has already addressed
Revzip’s trade secret claims and found them lacking; (2) as the Court has already taken evidence
on the issue, it should afford its prior findings preclusive effect under McTernan; and (3) because
the Court found that Revzip had no likelihood of success on the merits when it denied Revzip’s
request for a preliminary injunction, it should dismiss Revzip’s DTSA claim. (ECF No. 45 at 10-
16.) Once Revzip’s DTSA claim is dismissed, the Court should then dismiss Revzip’s remaining
state law claims. (Id. at 16-17.) The Court will address each prong of the McDonnells’ argument
in turn.

a. The McDonnells’ Reliance upon McTernan is Misplaced

Even if Revzip added to its allegations in an attempt to address deficiencies in its pleading
that came to light at the preliminary injunction hearing—a point on which the Court expresses
no view —the Court cannot, under McTernan, afford its prior findings preclusive effect.

In McTernan, the plaintiffs sought to assemble on a handicapped accessibility ramp to a
medical facility and speak to patients as they were entering and exiting. 577 F.3d at 524. The
plaintiffs filed a complaint and also sought a preliminary injunction to prevent the defendant, the
city of York, Pennsylvania, from interfering with their First Amendment rights. Id. After the
preliminary injunction hearing, where the city produced evidence that people congregating on

the ramp interfered with access to the facility, the district court denied the request for a

-17-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 18 of 32

preliminary injunction, holding that the ramp was a nonpublic forum and that the city could
therefore exclude people from congregating on it. Id. at 524-25. Following its denial of the
preliminary injunction, the district court dismissed the case, based on its ruling that the ramp was
a nonpublic forum and that the plaintiffs had therefore not suffered a constitutional injury. Id. at
525-26.

On review, the Third Circuit affirmed, holding that the district court did not err in relying
on its factual findings from the preliminary injunction motion. Id. at 530-31. The court
recognized that, in most cases, in making the ruling that the district court made, it would
ordinarily be required to permit discovery pursuant to Rules 12(d) and 56; however, this was the
rare case where such a process was unnecessary. Id. at 530. In certain circumstances, a district
court’s findings on a motion for preliminary injunction can have preclusive effect if the
circumstances of the case make it likely that the findings are “sufficiently firm to persuade the
court that there is no compelling reason” to relitigate them. Id. McTernan was such a case because
the issue for the preliminary injunction was identical to the issue for the motion to dismiss, and,
crucially, an issue of law rather than fact—whether the ramp was a public or nonpublic forum.
Id. at 531. The plaintiffs’ allegations were only viable if the ramp at issue was a public forum; the
district court’s holding that it was not—and the Third Circuit's affirmance of that ruling —meant
that the plaintiffs had failed to state a claim. Id. Further, the Third Circuit also noted that
photographs of the ramp the plaintiffs had appended to their complaint supported the conclusion
that the ramp was not a public forum because they permitted the district court to more fully

analyze the ramp and conclude that, as a matter of law, it was not a public forum. Id.

-18-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 19 of 32

Accordingly, the McTernan exception is particularly well suited to legal questions, rather than
factual ones.

Here, however, McTernan is not applicable. The general rule for motions to dismiss is to
consider only the well-pleaded factual allegations contained in the complaint and any documents
appended or integral to it; consideration of other evidence requires this Court to convert the
motion into one for summary judgment under Rule 56. Fed. R. Civ. P. 12(d). Only in rare
exceptions, like McTernan, is such a deviation permissible, and this is not such a case.

First, the issues here—whether Revzip took reasonable measures to protect its trade
secrets and whether the trade secrets are readily ascertainable by proper means—are not legal,
but factual. See Bro-Tech Corp v. Thermax, Inc., 651 F. Supp. 2d 378, 410 (E.D. Pa. 2009). Second,
and relatedly, unlike the district court in McTernan, the Court did not find that Revzip had no
possibility of success, but rather had failed to establish a likelihood of success. Compare McTernan,
577 F.3d at 530, with Revzip, LLC v. McDonnell, No. 3:19-cv-191, 2019 WL 6701835, at *5-7 (W.D.
Pa. Dec. 9, 2019). This was due to a failure of the evidence Revzip presented at the preliminary
injunction hearing to show trade secret status, rather than Revzip’s inability to avoid a court's
legal conclusion that, under the facts as alleged, there could be no trade secret. See Gray Holdco,
Inc. v. Cassady, No. 09-cv-1519, 2010 WL 2640134, at *5 (W.D. Pa. June 30, 2010). This difference

means that the Court's prior findings were not “sufficiently firm’ to justify McTernan’s

-19-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 20 of 32

application in this case. Id, Accordingly, as there has been no opportunity for discovery, as Rule
12(d) requires, the Court may only consider the factual allegations contained in the complaint.

b. Revzip Has Stated a Claim that It Has a Trade Secret Under the DTSA

Having determined that its prior findings from the preliminary injunction hearing are not
preclusive, the Court must now address whether Revzip’s claims, as pleaded, adequately allege
a plausible claim of misappropriation of trade secrets. As noted above, see supra Section VLA, the
Court need only consider whether Revzip has plausibly alleged that it took reasonable
precautions to secure its trade secrets and whether they are not readily ascertainable by proper
means. Here, Revzip has stated plausible claims that the Secret Sauces, Customer Information,
and Secret Methods are trade secrets.

One reasonable measure that a trade secret owner can take to keep its trade secrets secret
is to have employees sign confidentiality agreements. Gov't Emps. Ins. Co. v. Nealey, 262 F. Supp.
3d 153, 171 (E.D. Pa. 2017.) Restricting access to the trade secrets at issue is also a reasonable
measure. Id. at 168. Security measures for physical facilities also constitute reasonable measures.
Par Pharm., Inc. v. QuVa Pharma, Inc., 764 F. App’x 273, 278 (3d Cir. 2019). A reasonable extension
of physical security measures is electronic or computer security measures such as password.
protection. Cf. id.

Revzip alleges the following measures it took to protect its trade secrets: (1) all of Power
House Subs’ employees were subject to the confidentiality provisions of the Handbook (ECF No.
37 F{ 57-59); (2) Power House Subs’ employees signed confidentiality agreements (Id. 1] 60-63);
(3) PHCorp stored the Recipes and Customer Information on a password protected server and

only gave employees access on a need-to-know basis (Id. 1 71); (4) Mike was subject to

-20-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 21 of 32

confidentiality obligations (Id. {| 77-78); (5) when one of the Recipes was posted in a sandwich
prep area, Revzip quickly removed the posting (Id. I] 136-37); and (6) Revzip discloses the
Recipes and the Secret Methods only on a need-to-know basis. (Id. [1 140-41.)

Requiring employees to sign confidentiality agreements, disclosing the information only
on a need-to-know basis, and protecting the information with electronic security could plausibly
be considered reasonable measures to protect a trade secret. Accordingly, Revzip has pleaded
that it took reasonable measures to protect the Secret Sauces, Customer Information, and Secret
Methods.

Turning to Revzip’s allegations that its trade secrets are not readily ascertainable by
proper means, Revzip alleges the following: (1) without access to Power House Subs’ preparation
area and knowledge of the specific processes, competitors cannot ascertain the Secret Methods
(Id. { 143); (2) Power House Subs’ employees may not disclose the Secret Recipes, Customer
Information, or Secret Methods without authorization and may disclose them only to those who
have a need to know the information (Id. [] 57-63, 140-41); (3) the Recipes and Customer
Information are stored on a password protected server (Id. {I 71); and (4) the Customer
Information consists of contact information of clients and business relations, gathered over years
of effort, and includes information not publicly available. (Id. I] 68, 146.)

These allegations plausibly establish that competitors cannot readily ascertain the
Recipes, Customer Information, or Secret Methods by proper methods. Taken as true, the only
ways for a competitor to obtain these secrets would be to improperly access Revzip’s server or
convince an employee to breach his or her confidentiality obligations, neither of which is a

“proper” means to ascertain the information. Further, Revzip has plausibly established that

-21-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 22 of 32

although the Customer Information may be acquired through legitimate means, it is not “readily”
ascertainable because it requires years of effort to acquire. (Id. [ 146.) Accordingly, Revzip has
plausibly alleged that its trade secrets are not readily ascertainable by proper means.

As Revzip has made plausible allegations that it took reasonable measures to protect its
alleged trade secrets and that they cannot be readily ascertained by proper means, Revzip has
stated a DTSA claim that it has a trade secret.

c. Revzip Has Plausibly Established Misappropriation on the Part of Mike, Jake,
and Chris’

Having determined that Revzip has stated a claim that it possesses trade secrets, the Court
must now consider whether Revzip’s allegations establish a claim that the McDonnells
misappropriated those trade secrets. Misappropriation is the obtaining or disclosing of a trade
secret by improper means, or the unauthorized use of a trade secret acquired through improper
means. 18 U.S.C. § 1839(5).

Revzip’s allegations plausibly establish that Mike, Jake, and Chris have misappropriated
its trade secrets. Revzip alleges that Mike took a chromebook that contained Customer
Information when he quit Power House Subs and held it long enough to transfer files, while also
retaining a copy of the Recipes. (ECF No. 37 {1 103-108, 126.) Revzip also alleges that it is the
owner of the various alleged trade secrets at issue in this case and that Mike, Jake, and Chris are
using or plan to use that information, without permission, to compete with Revzip by Jake
opening a fundraising and catering business in which Mike and Chris participate and use the

Secret Sauces and Customer Information. (See id. [J 110-115, 117, 121-26, 157-71.) Accordingly,

 

9 The Court addresses the issue of whether Revzip has stated a claim against Dana for misappropriation
below, see infra Section VIB.

-22-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 23 of 32

Revzip has stated a claim of misappropriation under the DTSA and the Court will not dismiss
that claim.

3. The Court Denies the McDonnells’ Motion to Dismiss Revzip’s State Law Claims

As Revzip has stated a DISA misappropriation claim, the Court retains jurisdiction over
that claim. Because Revzip’s DTSA claim forms part of the same case or controversy as the state
law claims, this Court has jurisdiction over those claims also. 28 U.S.C. § 1367. Accordingly, the
Court will not dismiss Revzip’s state law claims for lack of jurisdiction.

B. Revzip Denies the McDonnells’ Motion to Dismiss Revzip’s Claims Against Dana

Revzip has brought claims against Dana for tortious interference with existing contractual
relations, violation of both the DTSA and PUTSA, misappropriation of confidential information,
and civil conspiracy. The McDonnells move to dismiss those claims, arguing that Revzip has not
alleged sufficient facts to state a plausible claim.

1. The Parties’ Arguments

The McDonnells assert that Revzip has failed to state a claim against Dana for her
Facebook postings because the allegations in the Amended Complaint are “almost entirely
conclusory [and] threadbare recitals” of the elements of a claim that the Court may disregard.
(ECE No. 45 at 18.) Revzip’s allegations against Dana are limited to the following: (1) she lives
with Mike, Chris, and Jake; and (2) she posted on Facebook that her son was going to be opening
a sandwich business. (Id.) The mere fact that Dana posted on Facebook does not give rise to a
claim for misappropriation of trade secrets. (Id.) Further, the quote which Revzip uses to allege
Dan’s misappropriation is a selective misquote of her full comment on Facebook that, read in full,

is clearly facetious. (Id. at 18-19.) Even if Revzip’s allegation is taken at face value, Dana did not

-23-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 24 of 32

state that anyone is using the Secret Sauces, but rather that her friend to whom she was
responding should buy some subs and find out. (Id. at 19.)

Revzip responds that it has adequately pleaded a claim against Dana for tortious
interference, misappropriation of trade secrets and confidential information, and civil conspiracy.
(ECE No, 56 at 16.) The McDonnells again improperly rely upon testimony adduced at the
preliminary injunction hearing to argue that Dana has no connection with the case. (Jd. at 16-17.)

2, Revzip Has Stated a Plausible Claim Against Dana

Revzip has alleged the following facts about Dana: (1) she lives with Mike, Chris, and Jake
(ECF No. 37 7 111); (2) she made a Facebook post about Mike leaving Power House Subs (Id. I
116); (3) in the same post, she stated that Jake was opening his own fundraising and catering
business (Id.); and (4) in response to a question about whether the Secret Sauces would be
available from Jake’s new venture, she stated that they “maybe” would be available and that she
was “sure” she'd given the Recipes out over the years. (Id. { 118.)

These facts are sufficient to state a plausible claim that Dana misappropriated Revzip’s
trade secrets. It is a plausible inference from Dana’s comments that she is aware of Mike and
Jake’s business dealings, including with PHCorp. It is also a plausible inference from her
statements that she was aware of the Recipes and had disclosed them to others at various points
in time. Although the most obvious implication from that statement is that the disclosure
happened sometime prior to Revzip’s acquisition of Power House Subs, it is still a reasonable
inference that the disclosure occurred after that purchase. As it is plausible that Dana acquired

the Recipes, which Revzip has plausibly alleged were both trade secrets and confidential,

-24-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 25 of 32

knowing or having reason to know that that the information was improperly acquired, the Court
will not dismiss Revzip’s trade secrets claims against Dana.

Similarly, Revzip has alleged a plausible claim that Dana misappropriated its confidential
information. This claim, also known as procuring information by improper means, is defined as
follows: the procurement, by improper means, for the purpose of advancing a rival business
interest, of information about another’s business. Pestco, Inc. v. Ass’d. Prods., Inc., 880 A.2d 700,
708-09 (Pa. Super. Ct. 2005) (citing Restatement (First) Torts § 759). The information need not rise
to the level of trade secrets, it must merely be confidential. Id. Revzip’s allegations plausibly
establish this claim for the reasons detailed above: the Recipes are plausibly both trade secrets
and confidential and Dana plausibly misappropriated them for the purpose of boosting
competing business ventures.

Revzip has also stated a claim of civil conspiracy against Dana. A civil conspiracy claim
has three elements: (1) a combination of two or more persons acting with a common purpose to
accomplish an unlawful act or lawful act by unlawful means; (2) an over act done to further that
purpose; and (3) actual legal damage. Phillips v. Selig, 959 A.2d 420, 437 (Pa. Super. Ct. 2008).
Revzip’s allegations plausibly establish that Dana acted in concert with Mike, Chris, and Jake to
misappropriate Revzip’s trade secrets and confidential information (ECF No. 37 TT 111, 116, 118),
that an overt act of misappropriation occurred (Id. 7 101-108, 116, 118, 126), and that Revzip
suffered damages from the misappropriation. (Id. J 22, 04)

Finally, Revzip has stated a plausible claim of tortious interference with contractual
relations against Dana. The elements of a tortious interference claim are the following: (1) a

contractual relationship between the plaintiff and a third party; (2) intent on the part of the

-25-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 26 of 32

defendant to harm the plaintiff by interfering with that relationship; (3) absence of a privilege or
justification of the defendant; and (4) harm resulting from the defendant’s conduct. Walnut St.
Assocs., Inc. v. Brokerage Concepts, Inc., 982 A.2d 94, 98 (Pa. Super. Ct. 2009) (citing Restatement
(Second) Torts § 766). There is no dispute that Revzip had contracts with Mike, and the Amended
Complaint does not contain facts that show a privilege on Dana’s part. Further, Revzip has
plausibly established damages resulting from interference. Finally, Revzip’s allegations permit a
plausible inference that Dana acted—postings regarding Jake’s new business venture and
disclosure of the Recipes—that harmed Revzip’s contractual relations with Mike.

Accordingly, Revzip has stated plausible claims against Dana and the Court denies the
McDonnells’ motion to dismiss her from the case.

C. The Court Declines to Abstain from Considering the State Law Claims

In certain, very limited, circumstances, although the Court otherwise has jurisdiction, it is
appropriate for it to decline to exercise that jurisdiction and abstain from deciding the case. There
are four kinds of abstention. Pullman abstention counsels federal courts to abstain and permit
state courts to resolve substantial constitutional issues that relate to sensitive areas of state social
policy. See R.R. Comm'n of Tex. v. Pullman Co., 312 U.S. 496 (1941). Burford abstention permits a
federal court sitting in diversity to abstain where state courts are likely to have greater expertise
in complex areas of state law. See Burford v. Sun Oil Co., 319 U.S. 315 (1943). Younger abstention
directs federal courts to refrain from deciding cases involving civil rights torts cases brought by
those currently under state prosecution for acts connected to the civil rights claims. See Younger
v. Harris, 401 U.S. 37 (1971). Younger only applies in three “exceptional” circumstances: state

criminal proceedings, civil enforcement proceedings, and civil cases “involving certain orders

-26-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 27 of 32

that are uniquely in furtherance of the state courts’ ability to perform their judicial functions.”
Gonzalez v. Waterfront Comm'n of N.Y. Harbor, 755 F.3d 176, 180 (3d Cir. 2014). Finally, Colorado
River is a prudential abstention doctrine that counsels abstention when there are parallel
proceedings in both state and federal courts. See Colo. River Water Conserv’n Dist. v. United States,
424 U.S. 800 (1976).

The McDonnells advance no specific theory of abstention as the basis for this Court's
suggested abstention. In the absence of a specific argument to the contrary, the Court will
construe the request as one for the Court to abstain under Colorado River, as the other abstention
doctrines are inapplicable to the circumstances of this case."

1. The Parties’ Arguments

The McDonnells argue that, even if the Court does not dismiss Revzip’s DTSA claim, it

should abstain from exercising supplemental jurisdiction over the state law claims." (ECF No.

 

10 In its brief, Revzip contends that the McDonnells are arguing for Younger abstention, based on a similar
argument presented in their brief in opposition to Revzip’s request for a preliminary injunction. (ECF No.
56 at 15; see ECF No. 20 at 12-14.) However, as the McDonnells do not refer to a specific doctrine in their
brief for the instant motion, the Court considers the appropriateness of the various abstention doctrines.
There are no constitutional claims at issue in this case, making Pullman inappropriate, and neither party
has argued that the claims involve complex areas of state law better resolved by state courts, rendering
Burford similarly inapplicable. Finally, the case does not involve a state criminal or civil enforcement
proceeding, nor does it involve claims that implicate a state court’s ability to perform its judicial functions;
accordingly, Younger does not apply.

11 As this Court has the power to refrain from exercising supplemental jurisdiction under 28 U.S.C. § 1367(c),
the Court also considers the appropriateness of refraining under those circumstances. Section 1367 permits
the Court to decline supplemental jurisdiction in four circumstances, where: (1) the case raises novel or
complex state law issues; (2) the supplemental claims substantially predominate over the claims over which
the Court has original jurisdiction; (3) the Court has dismissed the claims over which it has original
jurisdiction; and (4) in “exceptional circumstances,” there are “compelling reasons” to decline jurisdiction.
Section 1367(c)(1) is analogous to Burford and therefore inappropriate; the state law claims do not
“substantially predominate” over the DTSA claim, nor has the Court dismissed the DTSA claim, making
Sections 1367(c)(1) and (2) improper bases; and, finally, as Section 1367(c)(4) is similar to both Younger and
Colorado River, declining to exercise jurisdiction would be similarly inappropriate for the reasons discussed,

infra.
-27-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 28 of 32

45 at 17.) As the Blair County Lawsuit is an ongoing state proceeding involving Pennsylvania
citizens and an agreement executed under Pennsylvania law and in Pennsylvania, the action
implicates important state issues. (ECF No. 45 at 17-18.) If the Court undertakes resolution of
the issues involved in the Blair County Lawsuit, there is a chance that this Court and the Court
of Common Pleas could enter conflicting judgments. (Id. at 18.) This possibility of conflicting
judgment counsels the Court’s abstention on the state law issues. (Id.)

Revzip replies that abstention is improper in these circumstances. (ECF No. 45 at 14.) This
Court has no right to decline to exercise jurisdiction where proper, and jurisdiction is proper here.
(Id. at 14-15.) The Blair County Lawsuit has only a single count, regarding the Asset Purchase
Agreement—it does not address any of the other contracts at issue in this case, and therefore,
even if abstention were proper, it would be limited solely to Revzip’s claim regarding that
contract in this action. (Id. at 15.) Except in certain circumstances, abstention is inappropriate,
and no such circumstances exist here. (Id. at 15-16.)

2. Colorado River Abstention Is Inappropriate in this Case

This Court applies Colorado River narrowly, in light of its obligation to exercise the
jurisdiction Congress confers upon it. Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571
F.3d 299, 307 (3d Cir. 2009). The determination of whether to abstain is a two-part inquiry: (1)
whether there is a parallel state proceeding that raises “substantially identical claims and nearly
identical issues;’ and (2) if there is a parallel proceeding, whether the “extraordinary
circumstances” necessary to merit abstention are present. Id. at 307-08.

Generally, two cases are parallel when they involve both the same parties and the same

claims. Ryan v. Johnson, 115 F.3d 193, 196 (3d Cir. 1997). The presence of additional parties in one

-28-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 29 of 32

action does not destroy parallelism when all parties in the federal action are also parties to the
state action. Flint v. A.P. Desanno & Sons, 234 F. Supp. 2d 506, 510 (E.D. Pa. 2002). The cases need
not have identical claims, but it must be likely that the state action will resolve all claims presented
in the federal case. Id. at 510-11.

Applying these principles, abstention is not appropriate here. As far as the Court is aware,
Mike is the only one of the McDonnells who is party to the Blair County Lawsuit; hence, all parties
in this case are not parties to the Blair County Lawsuit. Further, resolution of the Blair County
Lawsuit will not resolve all claims in this case. Although a ruling that the Asset Purchase
Agreement is invalid could, potentially, dispose of several claims in this case —specifically, the
claim for breach of contract related to the Asset Purchase Agreement, as well as potentially some
of the trade secrets and tortious interference claims—it will not dispose of all of them.
Accordingly, the Court will permit the case to proceed. Although the Court need not address
Colorado River's prudential factors, it will do so briefly in the interests of completeness.

To determine whether the requisite “extraordinary circumstances” exist to justify
abstention, this Court considers six factors: (1) in in rem cases, which court first assumed
jurisdiction over the property; (2) the federal forum’s (in)convenience; (3) the desirability of
avoiding piecemeal litigation; (4) the order in which the courts obtained jurisdiction, (5) whether
state or federal law controls the action; and (6) whether the state court will adequately protect the
interests of the parties. Nationwide, 571 F.3d at 308. No factor is alone determinative, and the
Court must balance its obligation to assume jurisdiction against any factors that counsel in favor
of abstaining. Id. The test places a heavy thumb upon the scales in favor of exercising jurisdiction.

See id.

-29-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 30 of 32

The McDonnells cannot overcome the presumption in favor of this Court’s exercise of
jurisdiction. This case is not in rem, rendering the first factor irrelevant. The federal forum may
be inconvenient to the parties relative to the Court of Common Pleas, but only slightly so, with
this case currently pending in the Western District of Pennsylvania, which embraces Blair County.
Piecemeal litigation is generally disfavored, and this case involves more claims and issues than
does the Blair County Lawsuit, meaning that to abstain is to permit piecemeal litigation.
Although the Blair County Lawsuit was filed before this case, the Court must consider more than
simply when the cases were filed; it must look to the comparative progress of the two cases. Id.
at 309. The parties have not demonstrated to this Court that the Blair County Lawsuit has moved
beyond the stage that this Court has, and this Court has already progressed the case significantly,
with its extensive hearing on the preliminary injunction question. Further, the Court of Common
Pleas has jurisdiction only over a single count at issue in this case, not the other twelve, so this
Court is the first to assume jurisdiction over those claims. Accordingly, the assumption of
jurisdiction factor does not favor abstention. State law does, however, control the majority of this
action, and there is no indication that the Court of Common Pleas will not adequately protect the
interests of the parties.

On balance, and keeping in mind the presumption against abstention, the Court holds
that the factors weigh against abstention, and declines to abstain from resolving the case.

VII. Conclusion
For the forgoing reasons, the Court holds that Revzip has stated a DTSA claim and the

Court therefore has jurisdiction over Revzip’s state law claims, that abstention in this case is

-30-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 31 of 32

improper, and that Revzip has stated plausible claims against Dana. Accordingly, the Court

denies the McDonnells’ Motion in full.

An appropriate order follows.

-31-
Case 3:19-cv-00191-KRG Document 66 Filed 04/21/20 Page 32 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

REVZIP, LLC AND POWER HOUSE SUBS
CORPORATE, LLC,

Case No. 3:19-cv-191

Plaintiffs, JUDGE KIM R. GIBSON

Vv.

MICHAEL MCDONNELL d/b/a
SUBPREME FUNDRAISNG AND
CATERING, CHRISTOPHER
MCDONNELL, JACOB BEARER, DANA
BEARER, SUPREME FUNDRAISING
AND CATERING, LLC, POWER HOUSE
ENTERPRISES, LLC, POWER HOUSE II,
LLC, AND POWER HOUSE CATERING,
LLC,

Nee Ne Ne eee eee eee eee ee ee”

Defendants.

ORDER
AND NOW, this ai ‘day of April, 2020, after consideration of Defendants Michael
McDonnell, Christopher McDonnell, Jacob Bearer, Dana Bearer, and Supreme Fundraising and
Catering, LLC’s, Motion to Dismiss Amended Complaint (ECF No. 44), and for the reasons stated
in the accompanying Memorandum Opinion, IT Is HEREBY ORDERED that the Motion is

DENIED.

BY THE COURT

 
  

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
